DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application amended on 06/22/2021.
Claim 24 has been added.
Claims 1–24 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1, 20, 21 & 22 recite an apparatuses, a system, and method for acquiring medical information about a target case. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is . 
CLAIMS 1, 20, 21 & 22 recite, at least in part: an information processing apparatus comprising: one or more processors; and at least one memory storing executable instructions, which when executed by the one or more processors, cause the information processing apparatus to: acquire medical information about a target case; a diagnostic name to be inferred for the target case based on the medical information; acquire an influence rate representing a degree of an influence of the medical information on the inference of the diagnostic name; determine a weight for the medical information based on the influence rate; and acquire a similar case as a case similar to the target case by searching for the similar case based on the medical information and the weight for the medical information . These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. acquire medical information about a target case) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims and specification recite additional elements including at least one computer with memory operable to store computer-executable instructions, at least one processor configured to access the at least one memory and execute the computer-
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 2-18 and 23-24 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are 2-18 and 23-24 are abstract ideas and do not contain additional elements for consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
CLAIMS 1-24 are rejected as under 35 U.S.C. 103(a) as being unpatentable over Kawagishi (US 2011/0213748 A1) in further view of Miyasa (US 2010/0226550 A1).

CLAIM 1– 
20, 21, & 22 are substantially the same and thus are rejected for
substantially the same reasons as the first independent claim. 
Kawagishi teaches an apparatus having the limitations of:
An information processing apparatus comprising: one or more processors; and at least one memory storing executable instructions, which when executed by the one or more processors, cause the information processing apparatus to: ([0014] FIG. 1 is a diagram showing the apparatus configuration of an exemplary inference apparatus according to a first embodiment.)
acquire medical information about a target case ([0034] In step S3000, the characteristic value obtaining unit 102 of the inference apparatus 100 in FIG. 1 obtains the characteristic values of an unknown case (second characteristic values) and accompanying data that have been input to the inference apparatus 100. For example, assuming that the information regarding interpretation findings obtained by the inference apparatus 100 in this step is "I.sub.1 air bronchogram yes", "I.sub.2 notch no", "I.sub.3 corona radiata yes", . . . , "I.sub.n Involement(vessel) yes", the characteristic values indicated by V.sub.u of the unknown case are V.sub.u=[1, 0, 1, . . . , 1].)
acquire a diagnostic name to be inferred for the target case based on the medical information ([0035] In step S3010, the inference unit 106 in FIG. 1 infers the class to which the unknown case belongs based on the characteristic values V.sub.u of the unknown case (second characteristic values) that were obtained in step S3000 (first inference). In other words, the inference unit 106 obtains the inferred class of the unknown case by inference. This inference can be performed using, for example, various known inference techniques such as a Bayesian network, a neural network, or a support vector machine. 
acquire an influence rate representing a degree of an influence of the medical information on the inference of the diagnostic name; and ([0036] In the present embodiment, a Bayesian network is used as the inference technique. A Bayesian network is an inference model that employs conditional probabilities, and when characteristic values have been input, the Bayesian network can obtain an inference probability for each class (for each class, the probability that the case belongs to that class, which is also called a "posterior probability"). In the present embodiment, the class that has the highest inference probability among all of the classes is considered to be the inferred class. Specifically, the abnormal shadow type D1, D2, or D3 is obtained as the inferred class.)
determine a weight for the medical information based on the influence rate ([0047] In the case where the user has designated a reliability calculation method using a UI (not shown), the reliability calculation unit 112 calculates the reliability with use of the designated calculation method. For example, a method of obtaining the reliability by performing weighted averaging on the correct/incorrect states with use of the similarities as weights can be selected as the method for calculating the reliability. In the example in FIG. 4, the reliability is (0.949.times.1+0.943.times.1+0.943.times.0+0.904.times.1+0.866.times.1)/5- =0.732. Also, in the case of using an inference technique that can calculate inference probabilities, it is possible to select a method of obtaining the reliability by averaging the inference probabilities of the inferred classes that match the correct classes. Alternatively, it is possible to select a method of obtaining the reliability by performing weighted averaging on the inference probabilities of the inferred classes that match the correct classes with use of the similarities as weights. The method for calculating the reliability is not intended to be limited to the examples described above.)

Kawagishi does not explicitly disclose the below limitations:
However, Miyasa teaches a method having the limitations of:
acquire a similar case as a case similar to the target case, by searching for the similar case based on the medical information and the weight for the medical information (see at least Miyasa [Fig. 1]) 

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the system of Kawagishi in view of Miyasa to include this version of a similar case acquisition unit configured to acquire a similar case as a case similar to the target case, based on the medical information and the influence rate with the motivation of accurately diagnose patients (see Miyasa [0013] To solve this problem by a digital means and increase the image interpretation accuracy, similar case search apparatuses have been developed recently. The basic idea of the similar case search apparatus is to support a diagnosis by searching for a plurality of case data from those accumulated in the past based on any criterion and presenting them to an image interpreter.)

CLAIM 2 – 
Kawagishi in view of Miyasa discloses an apparatus having the limitations of claim 1. Kawagishi further discloses an apparatus having the limitations of:
The information processing apparatus according to claim 1, wherein the medical information about the target case includes information about a finding representing a feature of a medical image of the target case. (see at least [0025] In the present embodiment, the unknown case input terminal 300 obtains information regarding an unknown case, which is a case of a disease that is the target of radiogram interpretation, from a server (not shown); examples of the information include the identifier of the case of a disease, a medical image, and clinical data. The unknown case input terminal 300 then displays such information on a monitor in a manner that enables a user to perform radiogram interpretation, and obtains interpretation findings input by the user (e.g., a doctor) as characteristic values. In the present embodiment, the user uses a mouse or a keyboard to input an interpretation finding with respect to the medical image displayed on the monitor. [0052] Although the case where interpretation findings that can be expressed as yes or no are used as characteristic values is described in the first embodiment in order to simplify the description, any information regarding the cases may be used as the characteristic value. In the case of inferring the type of an abnormal shadow in a lung as in the example described above, the characteristic value may be, for example, a finding that can take a plurality of discrete values (e.g., whether the shape of a mass is circular, linear, lobulated, or irregular). Also, a finding that is input as numerical information, such as the size of the mass, may be used. Moreover, an image feature quantity regarding an abnormal shadow may be obtained by performing image processing on a medical image, and the obtained image feature quantity may be used as the characteristic value. Furthermore, clinical data regarding a case or the like (e.g., blood test results, age, or gender) may be used as the characteristic value.)

CLAIM 3 – 
Kawagishi in view of Miyasa discloses an apparatus having the limitations of claim 2. Kawagishi further discloses an apparatus having the limitations of:
The information processing apparatus according to claim 2, wherein the information about the finding representing the feature of the medical image of the target case is a value to be acquired for an item of the finding relating to the feature. (see at least [0025] In the present embodiment, the unknown case input terminal 300 obtains information regarding an unknown case, which is a case of a disease that is the target of radiogram interpretation, from a server (not shown); examples of the information include the identifier of the case of a disease, a medical image, and clinical data. The unknown case input terminal 300 then displays such information on a monitor in a manner that enables a user to perform radiogram interpretation, and obtains interpretation findings input by the user (e.g., a doctor) as characteristic values. In the present embodiment, the user uses a mouse or a keyboard to input an interpretation finding with respect to the medical image displayed on the monitor. [0052] Although the case where interpretation findings that can be expressed as yes or no are used as characteristic values is described in the first embodiment in order to simplify the description, any information regarding the cases may be used as the characteristic value. In the case of inferring the type of an abnormal shadow in a lung as in the example described above, the characteristic value may be, for example, a finding that can take a plurality of discrete values (e.g., whether the shape of a mass is circular, linear, lobulated, or irregular). Also, a finding that is input as numerical information, such as the size of the mass, may be used. Moreover, an image feature quantity regarding an abnormal shadow may be obtained by performing image processing on a medical image, and the obtained image feature quantity may be used as the characteristic value. Furthermore, clinical data regarding a case or the like (e.g., blood test results, age, or gender) may be used as the characteristic value.)

CLAIM 4 – 

The information processing apparatus according to claim 2, wherein the information about the finding representing the feature of the medical image of the target case is a word representing the feature. (see at least [0025] In the present embodiment, the unknown case input terminal 300 obtains information regarding an unknown case, which is a case of a disease that is the target of radiogram interpretation, from a server (not shown); examples of the information include the identifier of the case of a disease, a medical image, and clinical data. The unknown case input terminal 300 then displays such information on a monitor in a manner that enables a user to perform radiogram interpretation, and obtains interpretation findings input by the user (e.g., a doctor) as characteristic values. In the present embodiment, the user uses a mouse or a keyboard to input an interpretation finding with respect to the medical image displayed on the monitor. [0052] Although the case where interpretation findings that can be expressed as yes or no are used as characteristic values is described in the first embodiment in order to simplify the description, any information regarding the cases may be used as the characteristic value. In the case of inferring the type of an abnormal shadow in a lung as in the example described above, the characteristic value may be, for example, a finding that can take a plurality of discrete values (e.g., whether the shape of a mass is circular, linear, lobulated, or irregular). Also, a finding that is input as numerical information, such as the size of the mass, may be used. Moreover, an image feature quantity regarding an abnormal shadow may be obtained by performing image processing on a medical image, and the obtained image feature quantity may be used as the characteristic value. Furthermore, clinical data regarding a case or the like (e.g., blood test results, age, or gender) may be used as the characteristic value.)

CLAIM 5 – 
Kawagishi in view of Miyasa discloses an apparatus having the limitations of claim 1. Kawagishi further discloses an apparatus having the limitations of:
The information processing apparatus according to claim 1, wherein the instructions, when executed by the one or more processors, further cause the information processing apparatus to: display information about the similar case on a display. (see [0025] The unknown case input terminal 300 then displays such information on a monitor in a manner that enables a user to perform radiogram interpretation, and obtains interpretation findings input by the user (e.g., a doctor) as characteristic values. In the present embodiment, the user uses a mouse or a keyboard to input an interpretation finding with respect to the medical image displayed on the monitor. This input processing is realized due to, for example, the unknown case input terminal 300 including a function that enables an interpretation finding to be selected via a GUI with use of a method for assisting the input of an interpretation finding using a template format. [0043] In step S3040, the presentation unit 110 displays the information regarding the unknown case (e.g., characteristic values or representative image) that was obtained in step S3000 and the inferred class of the unknown case that was obtained in step S3010, on the monitor 1005. The presentation unit 110 also generates information based on the information regarding the classes of the similar cases that was obtained in step S3030, and displays the generated information on the monitor 1005. For example, the presentation unit 110 determines whether the inference results (inferred classes) of the similar cases obtained in step S3030 match the correct classes of the known cases obtained in step S3020 (i.e., whether the inferences are correct), and displays the determination results as information (correct/incorrect state 4006) in FIG. 4. The presentation unit 110 also includes a reliability calculation unit 112, and the reliability calculation unit 112 calculates the reliability of the inference regarding the unknown case based on the correct/incorrect states of the aforementioned inference results regarding the similar cases. The presentation unit 110 then displays the calculated reliability as information. The inference reliability referred to here can be, for example, the ratio between the correct/incorrect states of the inference results regarding the similar cases.)
CLAIM 6 – 
Kawagishi in view of Miyasa discloses an apparatus having the limitations of claim 5. Kawagishi further discloses an apparatus having the limitations of:
The information processing apparatus according to claim 5, wherein the instructions, when executed by the one or more processors, cause the information processing apparatus to: display the information about the target case and the information about the similar case next to each other on the display. (see [0043] In step S3040, the presentation unit 110 displays the information regarding the unknown case (e.g., characteristic values or representative image) that was obtained in step S3000 and the inferred class of the unknown case that was obtained in step S3010, on the monitor 1005. The presentation unit 110 also generates information based on the information regarding the classes of the similar cases that was obtained in step S3030, and displays the generated information on the monitor 1005. For example, the presentation unit 110 determines whether the inference results (inferred classes) of the similar cases obtained in step S3030 match the correct classes of the known cases obtained in step S3020 (i.e., whether the inferences are correct), and displays the determination results as information (correct/incorrect state 4006) in FIG. 4. The presentation unit 110 also includes a reliability calculation unit 112, and the reliability calculation unit 112 calculates the reliability of the inference regarding the unknown case based on the correct/incorrect states of the aforementioned inference results regarding the similar cases. The presentation unit 110 then displays the calculated reliability as information. The inference reliability referred to here can be, for example, the ratio between the correct/incorrect states of the inference results regarding the similar cases.)

CLAIM 7 – 
Kawagishi in view of Miyasa discloses an apparatus having the limitations of claim 6. Kawagishi further discloses an apparatus having the limitations of:
The information processing apparatus according to claim 6, wherein the instructions, when executed by the one or more processors, cause the information processing apparatus to: display, as the information about the target case, the medical information that influences the inference of the diagnostic name (see [0043] For example, the presentation unit 110 determines whether the inference results (inferred classes) of the similar cases obtained in step S3030 match the correct classes of the known cases obtained in step S3020 (i.e., whether the inferences are correct), and displays the determination results as information (correct/incorrect state 4006) in FIG. 4. The presentation unit 110 also includes a reliability calculation unit 112, and the reliability calculation unit 112 calculates the reliability of the inference regarding the unknown case based on the correct/incorrect states of the aforementioned inference results regarding the similar cases. The presentation unit 110 then displays the calculated reliability as information. The inference reliability referred to here can be, for example, the ratio between the correct/incorrect states of the inference results regarding the similar cases.)

CLAIM 8 – 
Kawagishi in view of Miyasa discloses an apparatus having the limitations of claim 5. Kawagishi further discloses an apparatus having the limitations of:
The information processing apparatus according to claim 5, wherein the display instructions, when executed by the one or more processors, cause the information processing apparatus to: display information about the influence rate as the information about the similar case, on the display. (see at least [0043])

CLAIM 9 – 
Kawagishi in view of Miyasa discloses an apparatus having the limitations of claim 8. Kawagishi further discloses an apparatus having the limitations of:
The information processing apparatus according to claim 8, wherein the instructions, when executed by the one or more processors, cause theAttorney Docket: 10181743US01 information processing apparatus to:display, on the display, the information about the influence rate as information about the weight for searching to acquire the similar case. (see at least [0043] The presentation unit 110 also includes a reliability calculation unit 112, and the reliability calculation unit 112 calculates the reliability of the inference regarding the unknown case based on the correct/incorrect states of the aforementioned inference results regarding the similar cases. The presentation unit 110 then displays the calculated reliability as information. The inference reliability referred to here can be, for example, the ratio between the correct/incorrect states of the inference results regarding the similar cases. [0044] FIG. 4 shows an example of presentation information displayed on the monitor 1005 in the present embodiment. Presentation information 400 includes an image 4000 indicating the unknown case, unknown case characteristic values (finding information) 4001 that have been obtained in step S3000, and an unknown case inferred class 4002 that has been inferred in step S3010. The presentation information 400 furthermore includes identifiers 4003 that respectively identify similar cases selected in step S3020, similarities 4004 between the unknown case and each of the similar cases that have been calculated in step S3020, and inferred classes 4005 of the similar cases that have been inferred in step S3030.).

CLAIM 10 – 
Kawagishi in view of Miyasa discloses an apparatus having the limitations of claim 5. Kawagishi further discloses an apparatus having the limitations of:
The information processing apparatus according to claim 5, wherein the instructions, when executed by the one or more processors, cause the information processing apparatus to: display, on the display, a medical image of the target case and a medical image of the similar case so that the medical images can be compared with each other. (see at least [0025] and [0043])

CLAIM 11 – 

The information processing apparatus according to claim 1, wherein the influence rate is acquired so that a case where the medical information exerts a positive influence on the inference of the diagnostic name can be distinguished from a case where the medical information exerts a negative influence on the inference of the diagnostic name. (see at least [0047] In the case where the user has designated a reliability calculation method using a UI (not shown), the reliability calculation unit 112 calculates the reliability with use of the designated calculation method. For example, a method of obtaining the reliability by performing weighted averaging on the correct/incorrect states with use of the similarities as weights can be selected as the method for calculating the reliability. In the example in FIG. 4, the reliability is (0.949.times.1+0.943.times.1+0.943.times.0+0.904.times.1+0.866.times.1)/5- =0.732. Also, in the case of using an inference technique that can calculate inference probabilities, it is possible to select a method of obtaining the reliability by averaging the inference probabilities of the inferred classes that match the correct classes. Alternatively, it is possible to select a method of obtaining the reliability by performing weighted averaging on the inference probabilities of the inferred classes that match the correct classes with use of the similarities as weights. The method for calculating the reliability is not intended to be limited to the examples described above.)

CLAIM 12 – 
Kawagishi in view of Miyasa discloses an apparatus having the limitations of claim 1. Kawagishi further discloses an apparatus having the limitations of:
The information processing apparatus according to claim 1, wherein the influence rate so that the influence rate has a positive value in a case where the medical information exerts a positive influence on the inference of the diagnostic name, and has a negative value in a case where the medical information exerts a negative influence on the inference of the diagnostic name. (see at least [0036], [0047], and [0068])

CLAIM 13 – 
Kawagishi in view of Miyasa discloses an apparatus having the limitations of claim 1. Kawagishi further discloses an apparatus having the limitations of:
The information processing apparatus according to claim 1, wherein the influence rate has a negative value in a case where the medical information exerts a positive influence on the inference of the diagnostic name, and has a positive value in a case where the medical information exerts a negative influence on the inference of the diagnostic name (see at least [0036], [0047], [0068], and[0052] Although the case where interpretation findings that can be expressed as yes or no are used as characteristic values is described in the first embodiment in order to simplify the description, any information regarding the cases may be used as the characteristic value. In the case of inferring the type of an abnormal shadow in a lung as in the example described above, the characteristic value may be, for example, a finding that can take a plurality of discrete values (e.g., whether the shape of a mass is circular, linear, lobulated, or irregular). Also, a finding that is input as numerical information, such as the size of the mass, may be used. Moreover, an image feature quantity regarding an abnormal shadow may be obtained by performing image processing on a medical image, and the obtained image feature quantity may be used as the characteristic value. Furthermore, clinical data regarding a case or the like (e.g., blood test results, age, or gender) may be used as the characteristic value.)

CLAIM 14 – 
Kawagishi in view of Miyasa discloses an apparatus having the limitations of claim 1. Kawagishi further discloses an apparatus having the limitations of:
The information processing apparatus according to claim 1, wherein the instructions, when executed by the one or more processors, cause the information processing apparatus to: search the medical information and acquire the similar case by searching for the similar case using the acquired influence rate as the weight for the medical information (see at least [0047] In the case where the user has designated a reliability calculation method using a UI (not shown), the reliability calculation unit 112 calculates the reliability with use of the designated calculation method. For example, a method of obtaining the reliability by performing weighted averaging on the correct/incorrect states with use of the similarities as weights can be selected as the method for calculating the reliability. In the example in FIG. 4, the reliability is (0.949.times.1+0.943.times.1+0.943.times.0+0.904.times.1+0.866.times.1)/5- =0.732. Also, in the case of using an inference technique that can calculate inference probabilities, it is possible to select a method of obtaining the reliability by averaging the inference probabilities of the inferred classes that match the correct classes. Alternatively, it is possible to select a method of obtaining the reliability by performing weighted averaging on the inference probabilities of the inferred classes that match the correct classes with use of the similarities as weights. The method for calculating the reliability is not intended to be limited to the examples described above.)

CLAIM 15 – 
Kawagishi in view of Miyasa discloses an apparatus having the limitations of claim 14. Kawagishi further discloses an apparatus having the limitations of:
The information processing apparatus according to claim 14, wherein a reciprocal number of the influence rate is used as the weight. (see at least [0047 and [0052] Although the case where interpretation findings that can be expressed as yes or no are used as characteristic values is described in the first embodiment in order to simplify the description, any information regarding the cases may be used as the characteristic value. In the case of inferring the type of an abnormal shadow in a lung as in the example described above, the characteristic value may be, for example, a finding that can take a plurality of discrete values (e.g., whether the shape of a mass is circular, linear, lobulated, or irregular). Also, a finding that is input as numerical information, such as the size of the mass, may be used. Moreover, an image feature quantity regarding an abnormal shadow may be obtained by performing image processing on a medical image, and the obtained image feature quantity may be used as the characteristic value. Furthermore, clinical data regarding a case or the like (e.g., blood test results, age, or gender) may be used as the characteristic value.])

CLAIM 16 – 
Kawagishi in view of Miyasa discloses an apparatus having the limitations of claim 14. Kawagishi further discloses an apparatus having the limitations of:
The information processing apparatus according to claim 14, wherein the weight to is set to 0 in a case where the influence rate has a negative value. (see [0032] Next is a description of exemplary overall processing performed by the inference apparatus 100 with reference to the flowchart in FIG. 3. The present embodiment is realized by the CPU 1001 executing programs that are stored in the main memory 1002 and realize the functions of the units. In the following description, I.sub.j indicates an interpretation finding, and I.sub.j can take the value of either 1 or 0. I.sub.j=1 means that an interpretation finding exists, and I.sub.j= 0 means that an interpretation finding does not exist. Also, in the present embodiment, n types of interpretation findings I.sub.1 to I.sub.n are treated as the characteristic values. [0052] Although the case where interpretation findings that can be expressed as yes or no are used as characteristic values is described in the first embodiment in order to simplify the description, any information regarding the cases may be used as the characteristic value. In the case of inferring the type of an abnormal shadow in a lung as in the example described above, the characteristic value may be, for example, a finding that can take a plurality of discrete values (e.g., whether the shape of a mass is circular, linear, lobulated, or irregular). Also, a finding that is input as numerical information, such as the size of the mass, may be used. Moreover, an image feature quantity regarding an abnormal shadow may be obtained by performing image processing on a medical image, and the obtained image feature quantity may be used as the characteristic value. Furthermore, clinical data regarding a case or the like (e.g., blood test results, age, or gender) may be used as the characteristic value.)

CLAIM 17– 
Kawagishi in view of Miyasa discloses an apparatus having the limitations of claim 14. Kawagishi further discloses an apparatus having the limitations of:
The information processing apparatus according to claim 14, wherein the similar case acquisition unit sets the weight to 0 in a case where the influence rate has a  [0052] Although the case where interpretation findings that can be expressed as yes or no are used as characteristic values is described in the first embodiment in order to simplify the description, any information regarding the cases may be used as the characteristic value. In the case of inferring the type of an abnormal shadow in a lung as in the example described above, the characteristic value may be, for example, a finding that can take a plurality of discrete values (e.g., whether the shape of a mass is circular, linear, lobulated, or irregular). Also, a finding that is input as numerical information, such as the size of the mass, may be used. Moreover, an image feature quantity regarding an abnormal shadow may be obtained by performing image processing on a medical image, and the obtained image feature quantity may be used as the characteristic value. Furthermore, clinical data regarding a case or the like (e.g., blood test results, age, or gender) may be used as the characteristic value.)

CLAIM 18 – 
Kawagishi in view of Miyasa discloses an apparatus having the limitations of claim 14. Kawagishi further discloses an apparatus having the limitations of:
The information processing apparatus according to claim 14, wherein an absolute value of the influence rate is used as the weight. (see at least [0052] Although the case where interpretation findings that can be expressed as yes or no are used as characteristic values is described in the first embodiment in order to simplify the description, any information regarding the cases may be used as the characteristic value. In the case of inferring the type of an abnormal shadow in a lung as in the example described above, the characteristic value may be, for example, a finding that can take a plurality of discrete values (e.g., whether the shape of a mass is circular, linear, lobulated, or irregular). Also, a finding that is input as numerical information, such as the size of the mass, may be used. Moreover, an image feature quantity regarding an abnormal shadow may be obtained by performing image processing on a medical image, and the obtained image feature quantity may be used as the characteristic value. Furthermore, clinical data regarding a case or the like (e.g., blood test results, age, or gender) may be used as the characteristic value.

CLAIM 19 – 
Kawagishi in view of Miyasa discloses an apparatus having the limitations of claim 5. Kawagishi further discloses an apparatus having the limitations of:
The information processing apparatus according to claim 5, wherein the instructions, when executed by the one or more processors, cause the information processing apparatus to: perform searching using the medical information, and perform searching using the acquired influence rate, as the weight on the medical information, and discriminably display, on the display, medical information that has a large weight and a value in agreement with a value of the medical information about the target case. (see at least [0045] The presentation information 400 also includes correct/incorrect states 4006 of the inference results regarding the similar cases, and a reliability 4007 of the inference with respect to the unknown case, which has been obtained based on the correct/incorrect states 4006. The presentation information 400 furthermore includes GUI buttons 4008 for displaying detailed information regarding the similar cases, and if one of the GUI buttons 4008 has been clicked by the mouse 1006, a window showing detailed information regarding the corresponding similar case (e.g., a representative image or characteristic values) is displayed. In the example in FIG. 4, the correct/incorrect state 4006 of an inference result is displayed as "M" (matched) if the inferred class and the correct class match, and as "U" (unmatched) if the inferred class and the correct class do not match. Also, in the example in FIG. 4, the inferred class and the correct class match in four cases out of the five (the predetermined number in the display area) similar cases, and therefore 4/5=0.800 is displayed as the reliability of the inference.)

CLAIM 23 – 
Kawagishi in view of Miyasa discloses an apparatus having the limitations of claim 22. Kawagishi further discloses an apparatus having the limitations of:
A non-transitory computer readable storage medium storing a program for causing a computer to execute the information processing method of claim 22 (see [0072] Aspects of the present invention can also be realized by a computer of a system or apparatus (or devices such as a CPU or MPU) that reads out and executes a program recorded on a memory device to perform the functions of the above-described embodiments, and by a method, the steps of which are performed by a computer of a system or apparatus by, for example, reading out and executing a program recorded on a memory device to perform the functions of the above-described embodiments. For this purpose, the program is provided to the computer for example via a network or from a recording medium of various types serving as the memory device (e.g., computer-readable medium). 

CLAIM 24 – 
Kawagishi in view of Miyasa discloses an apparatus having the limitations of claim 22. Kawagishi further discloses an apparatus having the limitations of:
(New) The information processing apparatus according to claim 1, wherein the medical information is acquired by analyzing the target case. ([0034] In step S3000, the characteristic value obtaining unit 102 of the inference apparatus 100 in FIG. 1 obtains the characteristic values of an unknown case (second characteristic values) and accompanying data that have been input to the inference apparatus 100.)

Response to Arguments
Applicant’s arguments with respect to claims, rejected under 35 USC § 101 have been considered but are unpersuasive in light of the 2019 PEG as detailed in the above rejection.
In regards to Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection of claims, Applicant argues that amendments are made in a manner that overcomes the 35 U.S.C. § 101 rejection. Examiner respectfully disagrees. Examiner notes when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, etal., 573 U.S. (2014). Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 20, 21, & 22 recite an apparatus, a system, and method for acquiring medical information about a target case. The claims are directed to a process, which 
Next, the claim is analyzed to determine if it is integrated into a practical application. The claims recite additional limitations of at least one computer with memory operable to store computer-executable instructions, at least one processor configured to access the at least one memory and execute the computer-executable instructions to, and an information processing apparatus to perform the steps. The computing device in the steps are recited as a generic processors performing a generic computer function of accessing, reading, and identifying data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to 
Applicant’s arguments with respect to claims, rejected under 35 USC § 103(a) have been considered but are unpersuasive.  On page 13 of the remarks, Applicant argues, “Kawagishi and Miyasa do not alone or in combination teach or suggest at least “acquire an influence rate representing a degree of an influence of the medical information on the inference of the diagnostic name; determine a weight for the medical information based on the influence rate; and acquire a similar case as a case similar to the target case by searching for the similar case based on the medical information and the weight for the medical information,” as recited in claim 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686